                                           Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     FREDDIE FERNANDO WORTHAM, et                        Case No. 20-cv-05394-RMI
                                         al.,
                                   9
                                                        Plaintiffs,                          ORDER OF DISMISSAL WITH LEAVE
                                  10                                                         TO AMEND
                                                 v.
                                  11                                                         Re: Dkt. No. 5
                                         J. WALDURA, MD, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He has

                                  15   been granted leave to proceed in forma pauperis and he has consented to the jurisdiction of a

                                  16   Magistrate Judge.

                                  17                                              DISCUSSION

                                  18          Standard of Review

                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  21   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1), (2). Pro se

                                  24   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  25   Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief. Specific facts are not necessary; the statement

                                  28   need only give the defendant fair notice of the nature of the claim is and the grounds upon which it
                                           Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 2 of 6




                                   1   rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). While a complaint “does not need detailed

                                   2   factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   3   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   4   cause of action will not do . . . [instead, the] [f]actual allegations must be enough to raise a right to

                                   5   relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                   6   (citations omitted). A complaint, therefore, must proffer “enough facts to state a claim to relief that

                                   7   is plausible on its face.” Id. at 570. The Supreme Court has explained the “plausible on its face”

                                   8   standard of Twombly as such: “[w]hile legal conclusions can provide the framework of a

                                   9   complaint, they must be supported by factual allegations. When there are well-pleaded factual

                                  10   allegations, a court should assume their veracity and then determine whether they plausibly give

                                  11   rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)
Northern District of California
 United States District Court




                                  13   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  14   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  15   487 U.S. 42, 48 (1988).

                                  16           Legal Claims

                                  17           Plaintiff alleges that he received inadequate medical care at Santa Rita Jail.

                                  18           A claim for a violation of a pretrial detainee’s right to adequate medical care arises under

                                  19   the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v. County of Orange,

                                  20   888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated under an objective deliberate

                                  21   indifference standard.

                                  22                   [T]he elements of a pretrial detainee’s medical care claim against an
                                                       individual defendant under the due process clause of the Fourteenth
                                  23                   Amendment are: (i) the defendant made an intentional decision with
                                                       respect to the conditions under which the plaintiff was confined; (ii)
                                  24                   those conditions put the plaintiff at substantial risk of suffering
                                                       serious harm; (iii) the defendant did not take reasonable available
                                  25                   measures to abate that risk, even though a reasonable official in the
                                                       circumstances would have appreciated the high degree of risk
                                  26                   involved—making the consequences of the defendant’s conduct
                                                       obvious; and (iv) by not taking such measures, the defendant caused
                                  27                   the plaintiff's injuries.
                                  28   Id. at 1125. With regard to the third element, the defendant’s conduct must be objectively
                                                                                           2
                                           Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 3 of 6




                                   1   unreasonable – “a test that will necessarily ‘turn[] on the facts and circumstances of each

                                   2   particular care.’” Id. (citation omitted). The four-part test described in Gordon requires the

                                   3   plaintiff to prove more than negligence, but less than subjective intent – something akin to

                                   4   reckless disregard. Id.

                                   5          In a § 1983 or a Bivens action – where employers and supervisors are not made to

                                   6   automatically answer for the torts of their employees and subordinates – the term ‘supervisory

                                   7   liability’ is a misnomer. Absent vicarious liability, each government official, his or her title

                                   8   notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556 U.S. at 677 (finding

                                   9   under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of Civil Procedure, that

                                  10   complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly showing” that

                                  11   top federal officials “purposely adopted a policy of classifying post-September-11 detainees as ‘of

                                  12   high interest’ because of their race, religion, or national origin” over more likely and non-
Northern District of California
 United States District Court




                                  13   discriminatory explanations).

                                  14          A supervisor may be liable under § 1983 upon a showing of (1) personal involvement in

                                  15   the constitutional deprivation or (2) a sufficient causal connection between the supervisor’s

                                  16   wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991, 1003-04

                                  17   (9th Cir. 2012). Even if a supervisory official is not directly involved in the allegedly

                                  18   unconstitutional conduct, “[a] supervisor can be liable in this individual capacity for his own

                                  19   culpable action or inaction in the training, supervision, or control of his subordinates; for his

                                  20   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  21   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation

                                  22   omitted). The claim that a supervisory official “knew of unconstitutional conditions and ‘culpable

                                  23   actions of his subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional

                                  24   conduct of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  25   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  26   conclusory allegations that supervisor promulgated unconstitutional procedures which authorized

                                  27   unconstitutional conduct of subordinates do not suffice to state a claim of supervisory liability).

                                  28          Plaintiff states that he arrived at Santa Rita Jail and spoke with an intake nurse. He
                                                                                          3
                                           Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 4 of 6




                                   1   informed the nurse that he was not allergic to any medication but was allergic to shellfish. He was

                                   2   given either a multivitamin or an aspirin and the following day he had swelling in his face and

                                   3   neck. He was then seen by medical staff who gave him an injection. The following day, the

                                   4   swelling had still not subsided, so he was taken to an outside hospital where he was treated and

                                   5   then released when the swelling dissipated. Plaintiff alleges that the nurse who gave him the pill

                                   6   and various other medical personnel and guards violated his Fourteenth Amendment rights due to

                                   7   the allergic reaction. It appears that Plaintiff is also allergic to Lisinopril and he argues that

                                   8   Defendants should have informed him of the risks of taking the pill due to adverse effects for

                                   9   African Americans and those who are diabetic with high blood pressure.

                                  10           The complaint is dismissed with leave to amend to provide more detailed information. To

                                  11   state a Fourteenth Amendment claim plaintiff must demonstrate that Defendants’ actions were

                                  12   more than merely negligent and were objectively unreasonable. In this case, Plaintiff informed the
Northern District of California
 United States District Court




                                  13   Defendant nurse that he did not have an allergy to any medications. In addition, Plaintiff must

                                  14   present additional allegations showing how the other Defendants were involved and how each of

                                  15   their actions violated his constitutional rights. Merely because a Defendant happens to be a

                                  16   supervisor, or when a Defendant had some minimal involvement with this incident, is insufficient

                                  17   to state a claim under the standards described above.

                                  18           Further, in filing his Complaint in this case, Plaintiff appears to have indicated there was

                                  19   an additional Plaintiff by listing himself as well as Josh Blake in Block II(A), where the principal

                                  20   Plaintiff and any additional plaintiffs are to be identified. See Compl. (dkt. 1) at 2. However, this

                                  21   appears to be a mistake as elsewhere in the Complaint Josh Blake is identified as a witness. See id.

                                  22   at 11. In any event, Plaintiff must clarify whether there are indeed two plaintiffs in this case, or if

                                  23   this was in fact a mistake and this person is a merely witness and not a party. In the event that Josh

                                  24   Blake is to be an additional plaintiff in this case, the court notes that under the Federal Rules of

                                  25   Civil Procedure, each plaintiff must sign every filing made in the case on behalf of the group. The

                                  26   failure of any plaintiff to sign a particular pleading could be prejudicial to that person and possibly

                                  27   subject his or her claims to dismissal.

                                  28           Plaintiff has also filed a motion to appoint counsel. There is no constitutional right to
                                                                                           4
                                            Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 5 of 6




                                   1   counsel in a civil case, Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981), and although

                                   2   district courts may “request” that counsel represent a litigant who is proceeding in forma pauperis,

                                   3   as Plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does not give the courts the power to make

                                   4   “coercive appointments of counsel.” Mallard v. United States Dist. Court, 490 U.S. 296, 310

                                   5   (1989).

                                   6             The Ninth Circuit has held that a district court may ask counsel to represent an indigent

                                   7   litigant only in “exceptional circumstances,” the determination of which requires an evaluation of

                                   8   both (1) the likelihood of success on the merits and (2) the ability of the plaintiff to articulate his

                                   9   claims pro se in light of the complexity of the legal issues involved. Terrell v. Brewer, 935 F.2d

                                  10   1015, 1017 (9th Cir. 1991). Here, the court finds that Plaintiff has presented his claims adequately,

                                  11   and the issues are not complex.

                                  12                                                CONCLUSION
Northern District of California
 United States District Court




                                  13             1. Plaintiff’s motion to appoint counsel (Docket No. 5) is DENIED.

                                  14             2. The complaint is DISMISSED with leave to amend in accordance with the standards

                                  15   set forth above. The amended complaint must be filed within twenty-eight (28) days of the date

                                  16   this order is filed and must include the caption and civil case number used in this order, and it

                                  17   must be entitled with the words, “AMENDED COMPLAINT,” on the first page. Because an

                                  18   amended complaint completely replaces the original complaint, Plaintiff must include in it all the

                                  19   claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may

                                  20   not incorporate material from the original complaint by reference. Failure to amend within the

                                  21   designated time may result in the dismissal of this case.

                                  22             3. It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  23   informed of any change of address by filing a separate paper with the clerk entitled, “Notice of

                                  24   Change of Address,” and must comply with the court’s orders in a timely fashion. Failure to do so

                                  25   may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  26   Procedure 41(b).

                                  27   //

                                  28   //
                                                                                             5
                                          Case 1:20-cv-05394-RMI Document 10 Filed 09/21/20 Page 6 of 6




                                   1         IT IS SO ORDERED.

                                   2   Dated: September 21, 2020

                                   3

                                   4
                                                                                      ROBERT M. ILLMAN
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                             6
